DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Allowable Subject Matter
Claims 1, 3-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, specifically Bjurman, US Pat No 4,314,717, Mikol, US Pat No 4,846,510, Ravotti, FR 2549571 and Pryor, GB 1421530, all show a connection device including a tubular body, an upper end joint, a lower end joint and annular folds. However, Bjurman does not show that the annular folds define a minimum and a maximum diameter where both of which are smaller than an outer diameter of said upper and lower end joints. Mikol does show the annular folds are defined an entire length of the tubular body nor that the annular folds define a minimum and a maximum diameter where both of which are smaller than an outer diameter of said upper and lower end joints. Both Ravotti and Pryor do not show that the upper end joint is monolithic with said tubular body nor that the annular folds are defined an entire length of the tubular body. Thus, the prior art alone or in combination does not disclose or render obvious a connection device including a tubular body, an upper end joint, a lower end joints, said upper and lower end joints being monolithic with said tubular body, annular folds that are defined an entire length of said tubular body wherein said annular folds on said outer surface of said tubular body define a minimum diameter and a maximum .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN MICHAEL CERNOCH

Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752